IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-07-00303-CV
 
In re
Larry Gene Buck
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            Larry Gene Buck, an inmate, filed an
application for writ of mandamus requesting this Court to compel an unspecified
court of Johnson County to “hold hearings, or properly issue orders in response
to filings, motions, briefs, and pleadings” regarding the demolition of Buck’s
house.  Buck did not pay the filing fee for his application but, instead, filed
an affidavit of indigency.  
            Neither the application nor the
affidavit was properly served.  There was no proof of service of the affidavit
and the application was served on the Clerk of this Court who is not a party to
the proceeding.  See Tex. R. App.
P. 9.5 (a), (d); 52.2.  Because of the nature of the request made by
Buck and the difficulty we have had in previously obtaining his compliance with
the Rules of Appellate Procedure, see In re Buck, 10-07-00287-CV,
October 10, 2007, we use Rule 2 to suspend the service requirement of Rule 9.5
and proceed to the merits of the mandamus.  Tex.
R. App. P. 2, 9.5.  
            Buck has not favored us with any
record. This alone provides a proper ground to deny the mandamus.  See Tex. R. App. P. 52.7.  A record is
necessary for us to determine in what court Buck’s action was pending and what
motions or other pleadings required hearings that had not been held.[1]
            Further, absent a specific exemption,
the Clerk of the Court must collect filing fees at the time a document is
presented for filing.  Tex. R. App. P.
12.1(b); Appendix to Tex. R. App. P.,
Order Regarding Fees (July 21, 1998).  See also Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov't Code Ann. § 51.207(b) (Vernon 2005).  Under these circumstances,
we suspend the rule and order the Clerk to write off all unpaid filing fees in
this case.  Tex. R. App. P. 2.
            Accordingly, Buck’s application for
writ of mandamus is denied.
 
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied
Opinion
delivered and filed October 10, 2007
[OT06]




[1] In
another proceeding, In re Buck, 10-07-00302-CV, October 10, 2007, Buck
sought a writ of mandamus against the district clerk of Johnson County to compel the filing of his original petition.  That proceeding seems to indicate no
suit has been filed; so there is no proceeding in which any trial court could
take the actions Buck seeks.



p>
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed
Opinion delivered and filed January 12, 2000
Do not publish